Motion Granted; Petition for Writ of Mandamus Dismissed; and
Memorandum Opinion filed November 6, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-14-00656-CV



     IN RE POST-NEWSWEEK STATIONS, HOUSTON, INC., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                351st District Court
                              Harris County, Texas
                          Trial Court Cause No. 1428102

                          MEMORANDUM OPINION

      On August 12, 2014, relator Post-Newsweek Stations, Houston, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Mark Kent Ellis, presiding judge of the 351st District Court of Harris County, to
vacate an order denying relator’s motion for release of a video introduced as an
exhibit in the underlying litigation.
      On October 31, 2014, relator filed a motion to dismiss its petition for writ of
mandamus. We grant the motion and dismiss relator’s petition for writ of
mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2